        Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 1 of 8



      AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


  I, Joseph A. Korth, being first duly sworn, depose and state as follows:


         I.    INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent (SA) with the United States Bureau of Alcohol,

  Tobacco, Firearms, and Explosives (ATF), currently assigned to the Billings

  Field Office. I have been employed by the ATF since July 2013. I have

  completed the Criminal Investigator Training Program at the Federal Law

  Enforcement Training Center (FLETC). I have also completed the ATF

   Special Agent Basic Training course. While attending the academies at

  FLETC in Glynco, Georgia, I received specialized training concerning

  violations of the Gun Control Act within Title 18 of the United States Code

   and violations of the National Firearms Act within Title 26 of the United

   States Code. I have investigated numerous cases involving modified

   firearms and weapons that fall under the National Firearms Act (NFA). I

   also have attended training and amassed reference material regarding

   firearms and ammunition interstate commerce and testified in court as an

   interstate nexus expert. As such, I am an investigative or law enforcement

   officer of the United States, within the meaning of 18 U.S.C. § 2510(7), that

   is, an officer of the United States empowered by law to conduct

                                      1
       Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 2 of 8



   investigations and make arrests for offenses enumerated by 18 U.S.C. §

   2516. I am currently the Resident Agent in Charge (RAC) of the Billings

   Field Office and have been so since September 2019. Your Affiant is

   involved in the investigation of a suspected violation of Federal laws by

   Foster John Michael WITZEL, a person who is currently on state

   supervision with Montana State Probation & Parole.


                             II.    DESCRIPTION

2. This Affidavit is submitted in support of a Criminal Complaint requested for

   Foster WITZEL for violations of possession of an unregistered firearm

   (NFA), in violation of Title 26 United States Code 5861(d). The statements

   in this Affidavit pertain to the investigation described below and are based in

   part on information provided by my own observations and experience as an

   ATF Special Agent, and the observation and experiences of other fellow law

   enforcement officers participating in the investigation. This Affidavit does

   not purport to contain all the facts related to this investigation, but only those

   facts necessary to establish probable cause with respect to the

   aforementioned offense.



                          III.     PROBABLE CAUSE



                                        2
    Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 3 of 8



3. On February 2, 2020, at approximately 0950 hrs, Billings Police

   Department Officers responded to 349 S. Billings Boulevard,

   Billings, Montana for a call for service involving suspicious

   activity. Specifically, the call for service was regarding a male

   individual, later identified as Foster WITZEL, on the back porch of

   a residence and peering through the kitchen window. WITZEL was

   confronted by the homeowner and he ran. WITZEL's description

   was passed to dispatch and he was located by Officers a short time

   later in the vicinity of the residence. The Officer that stopped

   WITZEL and observed pocket knives and a hatchet on his person.

   The Officer did a pat search of WITZEL for weapons and was able

   to feel an unknown object in WITZEL's front jacket pocket.

   WITZEL gave permission to remove the objects which Officer's

   recognized as explosive devices. WITZEL made statements that he

   made the devices out of gun powder and BB' s and he was going to

   "blow up mailboxes and stuff'. Upon attempting to identify

   WITZEL, he provided a false name to the Officers. WITZEL's shoe

   prints matched the impressions at the residence and WITZEL was

   ultimately arrested. After confirming WITZEL's identification,

   Officers were made aware that WITZEL was absconding from


                                    3
    Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 4 of 8



  probation out of Gallatin County, Montana and had arrest warrants.

  During transport to the Yellowstone County Detention Facility

  WITZEL made admissions to being on the porch at the residence.

  The explosives were turned over the Billings Police Department

  Bomb Squad to be x-rayed and dismantled to make safe.

4. On February 13, 2020, ATF Special Agent (SA) Cory Kambak and

  ATF Explosives Enforcement Officer (EEO) Stephen Shelley

  contacted Sergeant Gartner of the Billings Police Department Bomb

   Squad. Sergeant Gartner informed SA Kambak that the devices

  confirmed a mixture of powder and BB pellets resembling those

   from buckshot ammunition. SA Kambak and EEO Shelley took

  possession of the explosives evidence for examination and

   determination. As an EEO, Shelley is responsible for classifying

  explosive devices per ATF authority. Based on preliminary review

   of the evidence and examination, the metal explosive device was

   suspected to be a Destructive Device and be subject to registration

  by the National Firearms Act in the ATF National Registration and

   Transfer Record (NFRTR). A Destructive Device is a firearm, as

   defined in Title 18 USC 92l(a)(3)(D) and Title 26 United States




                                   4
    Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 5 of 8



   Code 5845(a)(8), and bears no manufacturer marks of identification

   or serial number as required by Title 26 United States Code 5842.

5. On February 24, 2020, SA Kambak requested a query of the

   National Firearms Registration and Transfer Record (NFRTR),

   which is the database that firearms and devices that are classified

  under the National Firearms Act are registered. ATF is the

   custodian of the records for the NFRTR. The query was for Foster

   WITZEL with his date of birth and the Destructive Device. All the

   firearms and devices within the NFRTR are required to have serial

   numbers for registration. The results of the query showed WITZEL

   has no records associated to him and since the Destructive Device

   does not have a serial number it is unable to be registered.

6. On May 28, 2020, the explosive device made of the metal

   cylindrical container and its contents were sent to the ATF Forensic

   Science Laboratory. The examination concluded that the device

   consisted of a steel container with an overall length of 3 ½ inches

   and width of approximately 2 inches, a functional green pyrotechnic

   fuse, multiple types of explosive powder, and steel spheres.

7. On June 4, 2020, EEO Shelley made a determination of the metal

   explosive device. Based on EEO Shelley's review of the metal


                                   5
    Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 6 of 8



  device design, laboratory confirmation of different explosives

  powder and steel spheres, and means of initiation by pyrotechnic

  burning fuse, the device is designed to function by explosion. EEO

   Shelley confirmed the preliminary findings and classified the

   explosive device as a Destructive Device.

8. On June 11, 2020, RAC Korth reviewed recent criminal history

   records and Montana Probation and Parole Bureau, Conditions of

   Probation & Parole and Firearms Regulations forms for Foster

   WITZEL. WITZEL is on probation for convictions of Burglary,

  Accountability for Deceptive Practices, and Escape. On the

   Conditions form under Question# 5 reads "WEAPONS: I will not

   use, own, possess, transfer, or be in control of any firearms,

   ammunition (including black powder), or weapons." Next to

   question# 5 are the handwritten initials FW (Foster WITZEL). The

   Conditions form is signed by WITZEL and dated July 29, 2015. On

   the Firearms Regulations form signed by WITZEL on April 16,

   2018 is the statement "I cannot possess or own firearms and

   ammunition. Federal law prohibits a convicted felon from

  possessing or receiving firearms or ammunition [Title 18, United

   States Code, Section 922(g)(l)]. Therefore, I understand I could be


                                   6
        Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 7 of 8



     prosecuted for violating Federal Law. I also understand I could be

      punished for violation my conditions ofsupervision AND federally

      prosecuted. " RAC Korth found multiple arrests for theft and drug

      distribution offenses in WITZEL's criminal history between

      February 2, 2020 and the date of this affidavit. One of the arrests

      involved a high speed pursuit on Interstate 90 near Laurel, Montana

      where WITZEL' s vehicle was travelling at speeds of 120 MPH in a

      stolen vehicle.

                             IV.    CONCLUSION

10. Based on my training and experience, and the foregoing facts, I believe

   there is probable cause to believe that Foster WITZEL is in violation of

   possession of a firearm not registered in the National Firearms Registration

   and Transfer Record in violation of Title 26 United States Code 586l(d).

   This violation occurred in the County of Yellowstone, in the State and

   District of Montana on or before February 2, 2020.

11. I swear that the facts presented herein are true and accurate to the best of

   my knowledge.




                                    Jo h A. Korth, ATF Resident Agent in
                                    Charge.
                                       7
   Case 1:20-mj-00061-TJC Document 1-1 Filed 06/19/20 Page 8 of 8




SUBSCRIBED TO AND SWORN BEFORE ME THIS              /   °J   DAY OF
June, 2020.




                                  Timothy J avan
                                  United St tes Magistrate Judge
                                  District of Montana




                              8
